

116 S2807 IS: Hospice Care Improvement Act of 2019
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2807IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mr. Portman (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve the quality of care furnished by hospice
			 programs under the Medicare program. 
	
 1.Short titleThis Act may be cited as the Hospice Care Improvement Act of 2019.
		2.Improving quality reporting and transparency for hospice care
			(a)Increasing reported hospice data
				(1)Availability of hospice accreditation surveys
 (A)In generalSection 1865(b) of the Social Security Act (42 U.S.C. 1395bb(b)) is amended by inserting or a hospice program after home health agency. (B)Effective dateThe amendment made by subparagraph (A) shall apply to surveys conducted on or after the date of the enactment of this Act.
					(2)Inclusion of reports by 		 State and local survey agencies and approved accreditation
 agencies on Hospice compareSection 1861(dd)(4) of the Social Security Act (42 U.S.C. 1395x(dd)(4)) is amended by adding at the end the following new subparagraph:
					
 (D)(i)Not later than 6 months after the date of the enactment of this subparagraph, the Secretary, subject to clauses (ii) and (iii), shall include on what is commonly referred to as the Hospice Compare internet website (or any successor website) information from reports by State and local survey agencies and approved accreditation agencies described in subparagraph (C)(i).
 (ii)The information required to be included under clause (i) shall be presented in a manner that is prominent, updated and removed on a timely basis, targeted to deficiencies related to quality of care, easily accessible, readily understandable to consumers of hospice services, and searchable. Such information shall also include a link to the reports.
 (iii)In determining the information required to be included under clause (i) and the format of such information under (ii), the Secretary shall consult with—
 (I)employees of hospice programs and their representatives; (II)provider stakeholder groups;
 (III)accreditation organizations; (IV)State and local survey agencies;
 (V)caregivers of current or former hospice patients; and (VI)any other representatives of programs or groups the Secretary determines appropriate..
 (3)Increased deficiency data reporting by approved hospice accreditation agenciesNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall expand the information that approved accreditation agencies (as described in section 1861(dd)(4)(C)(i) of the Social Security Act (42 U.S.C. 1395x(dd)(4)(C)(i))), as amended by subsection (b), are required to report with respect to deficiencies by a hospice program to be comparable to the information that State and local survey agencies (as described in such section) report with respect to such deficiencies.
 (b)Improving the hospice survey processSection 1861(dd)(4)(C) of the Social Security Act (42 U.S.C. 1395x(dd)(4)(C)) is amended to read as follows:
				
 (C)(i)Subject to the succeeding provisions of this subparagraph, beginning 6 months after the date of enactment of the Improving Medicare Post-Acute Care Transformation Act of 2014, any entity that is certified as a hospice program shall be subject to a standard survey by an appropriate State or local survey agency, or an approved accreditation agency, as determined by the Secretary, not less frequently than once every 36 months.
 (ii)Any entity that is first certified as a hospice program after the date of enactment of the Hospice Care Improvement Act of 2019 shall be subject to a standard survey described in clause (i) within 12 months of such certification. After such standard survey, such entity shall be subject to standard surveys in accordance with clause (i).
 (iii)Any entity that is subject to an intermediate sanction under paragraph (6) shall be subject to a standard survey described in clause (i) not less than once every 12 months until such time that the entity is found by the State or local survey agency or approved accreditation agency to be in compliance with the requirements under this title for a period of 24 months.
 (iv)If a State and local survey agency or an approved accreditation agency identifies a deficiency of an entity as part of a standard survey conducted pursuant to this subparagraph, the agency shall notify the entity of the finding and provide the entity with (or provide access to) educational information on how to address the deficiency and prevent future deficiencies. Such educational information (or access to such information) shall be provided to the entity upon the completion of the site visit performed as part of the survey. Such educational information shall be standardized for purposes of both educating hospice programs and surveyors from local survey agencies and approved accreditation agencies.
 (v)The Secretary shall establish a process for joint training and education of State and local survey agencies, approved accreditation agencies, and hospice programs on a regular basis as changes to regulations, guidelines, and policies governing hospice program operations are implemented and used in standard surveys of participating hospice programs..
			(c)Annual report of deficiencies
 (1)StudyThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct an annual study on deficiencies by a hospice programs under the Medicare program. Such study shall include an analysis of ways to address such deficiencies.
 (2)ReportNot later than January 1, 2021, the Secretary shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.
				3.Increasing compliance of quality standards for hospice care
 (a)Increasing payment reductions for failing To report quality measuresSection 1814(i)(5)(A)(i) of the Social Security Act (42 U.S.C. 1395f(i)(5)(A)(i)) is amended by inserting or, for fiscal year 2021 and subsequent fiscal years, 4 percentage points before the period at the end.
 (b)Authority To impose intermediate sanctionsSection 1861(dd) of the Social Security Act (42 U.S.C. 1395x(dd)) is amended by adding at the end the following paragraph:
				
 (6)Beginning 1 year after the date of enactment of the Hospice Care Improvement Act of 2019, if the Secretary determines based on the results of a survey that a hospice program no longer meets the applicable requirements of this Act, the Secretary—
 (A)shall issue guidance on ways to determine the mechanisms for imposing a range of intermediate sanctions on hospice programs; and
 (B)may impose an intermediate sanction on the hospice program, including but not limited to, the following:
 (i)Suspension of all or part of the payments to which a hospice program would otherwise be entitled under this title for all new admissions on or after the date on which the Secretary determines that intermediate sanctions should be imposed.
 (ii)The appointment of temporary management to oversee the operation of the hospice program and to protect and assure the health and safety of individuals under the care of the hospice program while improvements are made in order to bring the hospice program into compliance with all the requirements specified in this section.
 (iii)Implementation of a directed plan of correction under which the Secretary or the temporary manager may direct the hospice program to take specific corrective action to achieve specific outcomes within specific timeframes.
 (iv)If the Secretary determines that education is likely to correct the deficiencies, imposition of a requirement that all hospice program staff attend in-service training programs deemed acceptable by the Secretary..